Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald I. Paul appeals the district court’s orders adopting the magistrate judge’s recommendation and dismissing his 42 U.S.C. § 1983 (2012) action without prejudice, and denying his motion to reconsider and amend. We have reviewed the record and find no reversible error.
Accordingly, we affirm for the reasons stated by the district court. Paul v. S.C. Dep’t of Transp., No. 3:13-cv01852-CMC, 2014 WL 5025815 (D.S.C. Oct. 8 & 22, 2014). We deny Paul’s motion for summary reversal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.